Citation Nr: 1525206	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for a psychiatric disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979 and September 1980 to September 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a previously denied claim for service connection for PTSD.  However, whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board has amended the reopened claim on appeal pursuant to Clemons v. Shinseki, 23 Vet. Ap. 1 (2009), as indicated on the cover page.  

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for PTSD.  The Veteran filed a timely notice of disagreement and substantive appeal.  The Veteran withdrew her appeal in August 2009, and the August 2005 rating decision is final.

2.  The evidence submitted since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

3.  Resolving all doubt in the Veteran's favor, competent and credible evidence     of record demonstrates that the Veteran's diagnosed anxiety disorder with sub-syndromal PTSD is at least as likely as not related to due to MST in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the Veteran's claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for establishing service connection for an anxiety disorder with sub-syndromal PTSD due to MST have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's initial claim for service connection for PTSD was denied in an August 2005 rating decision.  The Veteran appealed the decision and a statement of the case (SOC) was issued in August 2006.  Although she perfected the appeal, in August 2009 she withdrew her appeal; therefore, the decision August 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.204, 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the August 2005 rating decision and the August 2006 SOC because the available evidence was inadequate to establish that a stressful experience occurred in service or that a confirmed diagnosis of PTSD existed.  The Veteran filed a request to reopen the claim for service connection for PTSD in March 2010.

The evidence received since that time includes a March 2013 VA examination report noting a current diagnosis of anxiety disorder not otherwise specified, sub-syndromal PTSD due to MST, and an October 2009 treatment note from a VA psychologist noting a diagnosis of PTSD secondary to MST.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for PTSD is reopened.  

Service Connection

The Veteran seeks service connection for a psychiatric disability, which she asserts was caused by MST.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Board finds that the evidence supports an award of service connection for anxiety disorder with sub-syndromal PTSD, the diagnosis rendered during the course of the claim.

First, the Board notes that the medical evidence of record, including VA examinations, show that the Veteran currently has an anxiety disorder with sub-syndromal PTSD due to MST.

Second, while service treatment records are negative for any psychiatric treatment or reports of an assault in-service, the Board finds that there is credible supporting evidence that the claimed in-service MST occurred.  At the May 2015 hearing, the Veteran credibly reported that she was raped by an unknown drill instructor after her 1979 graduation from boot camp.  Throughout the ten years since, the Veteran initially sought service connection for PTSD and in various VA medical records dating since 2002 (prior to the Veteran's initial claim for service connection)        the Veteran has consistently reported the same facts surrounding this assault.  Additionally, the Veteran has provided two corroborating statements with markedly differing signatures, attesting to the fact that the Veteran reported the assault near the time of its occurrence, and that her behavior changed around that time.  Thus, the Board finds that the Veteran's reports regarding the 1979 assault are credible.  

Third, the Board finds that there is a link, established by medical evidence, between the Veteran's current diagnosis and her military service.  Specifically, the Veteran was afforded a VA examination in March 2013, at which time the psychologist stated that "[t]he currently diagnosed anxiety disorder...is due to an incident of MST that occurred at the end of the Veteran['s] basic training..."  The 2013 examiner's opinion was confirmed by another VA examiner in February 2014    who reported that the "Veteran continues to meet [the] diagnosis of anxiety disorder...due to military sexual trauma."  There are no contrary medical opinions of record.

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for an award of service connection for an anxiety disorder with sub-syndromal PTSD due to MST have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2014).  Therefore, the appeal is allowed.


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened.

Service connection for an anxiety disorder with sub-syndromal PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


